99 F.3d 1159
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.GRACO CHILDREN'S PRODUCTS, INC., Plaintiff/Cross-Appellant,v.CENTURY PRODUCTS COMPANY and Century Holding Company,Defendants-Appellants.
Nos. 96-1494, 96-1533.
United States Court of Appeals, Federal Circuit.
Sept. 27, 1996.

APPEAL NO. 96-1533 DISMISSED.
ON MOTION
RADER, Circuit Judge.

ORDER

1
Century Products Company et al. move to stay the briefing schedule in 96-1494 and 96-1533 and to "dismiss" the appeals to the extent they relate to matters not involving the permanent injunction.  Century states that Graco Children's Products, Inc. does not oppose.


2
On August 7, 1996, Century appealed the district court's permanent injunction.  Graco filed a protective cross appeal, stating that Century's appeal might be premature.  In its motion, Century states that a matter concerning a counterclaim is still pending at the district court.  Thus, final judgment concerning all matters has not yet been entered.


3
With regard to the permanent injunction, Century's appeal is proper.  28 U.S.C. § 1292(a)(1).  However, Graco may not appeal at this time unless it is challenging some aspect of the permanent injunction.  Graco may file a notice of appeal, after final judgment, seeking review of any of the district court's determinations.  Similarly, if Century intends to appeal matters not related to the injunction order, it must also file a new appeal after final judgment.


4
The briefing schedule in 96-1494 is stayed pending the district court's disposition of the remainder of the case and the filing of any additional appeals.  Graco and Century should jointly move to consolidate the appeals and lift the stay of the briefing schedule at that time.


5
Accordingly,

IT IS ORDERED THAT:

6
(1) The briefing schedule in 96-1494 is stayed.  Graco and Century shall move to consolidate any future appeals and lift the stay after any future appeals are filed.


7
(2) Appeal no. 96-1533 is dismissed.